Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10 of applicant arguments/remarks, filed 02/25/2021, with respect to the previous claim objection have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 

Applicant’s arguments, see page 11 of applicant arguments/remarks, filed 02/25/2021, with respect to the previous 101 rejection have been fully considered and are persuasive.  The previous 101 rejection has been withdrawn. 

Applicant’s arguments, see page 11-12 of applicant arguments/remarks, filed 02/25/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections has been withdrawn. Specifically, the applicant teaches that one of ordinary skill in the art to determine the spatial extent of the object under investigation and the spatial extent of the object under investigation in the phase encoding direction. Further, applicant points to Figure 2 of the application to help disclose support and enablement of these limitations. Therefore, the claim rejections have been withdrawn.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 16, the closest prior art is considered Skare (“Image domain propeller fast spin echo”) and Gui (US 2014/0043024).
	Skare teaches an MRI method including separating k-space of the MR image into blades, wherein in each of the blades, a plurality of parallel k-space lines are provided which are separated in a phase encoding direction, and wherein each of the blades has a different rotation angle around a common center relative to remaining ones of the blades; determining a spatial extent of the object under examination;  10determining, for the blades, the spatial extent of the object under examination in the corresponding phase encoding direction [See Methods and Results section]. However, Skare seems to teach that parameters for a blade are determined and then replicas of the blade are made to acquire the rest of the k-space [Page 385-386]. Therefore, Skare seems to be silent in teaching “determining a blade specific spatial extent of a field of view in the phase encoding direction for each of the blades based on the determined corresponding spatial extent of the object under examination in the phase encoding direction, the spatial extent of the field of view in the phase encoding direction 15differing for at least one of the blades from the spatial extent of the remaining ones of the blades.”
	Gui, which is also in the field of MRI, teaches separating k-space of the MR image into blades, wherein in each of the blades, a plurality of parallel k-space lines are provided which are separated in a phase encoding direction, and wherein each of the blades has a different rotation angle around a common center relative to remaining ones of the blades, wherein the extent of the field of view 15differing for at least one of the blades from the spatial extent of the remaining ones of the blades [¶0040]. However, Gui is silent in teaching “determining a spatial extent of the object under examination;  10determining, for the blades, the spatial extent of the object under examination in the corresponding phase encoding direction; determining a blade specific spatial extent of a field of view in the phase encoding direction for each of the blades based on the determined corresponding spatial extent of the object under examination in the phase encoding direction, the spatial extent of the field of view in the phase encoding direction 15differing for at least one of the blades from the spatial extent of the remaining ones of the blades.”
	Therefore, claims 1 and 16 are above the prior art. Claims 2-15 and 17-20 are considered allowable for depending on either claim 1 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896